Citation Nr: 0612284	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-24 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish basic eligibility to Department of Veterans Affairs 
disability benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that new and material evidence had not been submitted to 
reopen the appellant's claim of entitlement to VA benefits.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the appellant's claims file reveals 
that due to a hearing request, this matter is not ready for 
appellate disposition.  In this regard, the Board notes that 
in a May 2004 letter, the appellant requested a hearing at 
the RO.  Thus, in July 2004, the appellant had a hearing at 
the RO before a local hearing officer.  However, in the 
appellant's substantive appeal (VA Form 9), dated in June 
2004, the appellant indicated that he also desired a hearing 
at the RO before the Board.  Specifically, he checked the box 
to indicate he wanted a Board hearing at the local VA office 
before a Member, or Members, of the Board (hereinafter, 
"Travel Board hearing").  

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a).  Accordingly, this case is REMANDED for 
the following:

The RO should take appropriate steps in 
order to schedule the appellant for a 
personal hearing with a Veterans Law 
Judge of the Board in accordance with his 
request.  The appellant should be 
notified in writing of the date, time and 
location of the hearing.  

After the hearing is conducted, or if the appellant withdraws 
the hearing request or fails to report for the scheduled 
hearing, the claims file should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






